CROTHERS, Justice,
concurring specially.
[¶ 29] I agree with the Court’s ultimate disposition of this matter but write separately on a legal concern neither raised by the parties nor resolved by the majority.
[¶ 30] Our authority in lawyer disciplinary matters is broad:
“We generally prefer the full benefit of the adversarial process before deciding a matter. However, even without arguments and objections from the parties, we are obliged to correctly interpret and apply the law and ‘our duty is especially important in lawyer disciplinary cases where we adjudicate in the first instance rather than act as an appellate tribunal.’ ”
Disciplinary Bd. v. McDonagh, 2013 ND 20, ¶ 8, 826 N.W.2d 622 (quoting Disciplinary Bd. v. Wolff, 2010 ND 175, ¶ 28, 788 N.W.2d 594 (Crothers, J., specially concurring)).
[¶ 31] The majority states:
“The hearing panel found that Lee’s failure to put the contingent fee agreement in writing, his failure to immediately notify Wilkinson of receipt of the $140,000 settlement proceeds, and his handling of the settlement proceeds after they were received violated N.D.R. Prof. Conduct 1.5(b) and (c) and 1.15(a), (d), and (e). The parties have not objected to or otherwise challenged these findings of fact and conclusions of law of the hearing panel. We have reviewed the record and find that Lee’s conduct *844violated N.D.R. Prof. Conduct 1.5(b) and (c) and 1.15(a), (d), and (e).”
Majority opinion at ¶ 10.
[¶ 32] The Hearing Panel found violations of Rules 1.15(a) and 1.15(e) based on Lee’s removal of money from the trust account when ownership of most of the money was in dispute. Regarding Rule 1.15(a), the Panel found:
“Respondent’s Exhibits 2 and 3 show deposits and withdrawals from the Lee Law Office IOLTA Trust Account. A wire transfer was made into that account on October 13, 2010 in the amount of $139,999.00. Thereafter, Lee withdrew the entirety of the settlement funds which he used for personal purposes believing he had earned them. Because the contingency fee agreement had never been reduced to writing, and the settlement agreement was not definite in terms of whether the satisfaction of the Texas judgment was to be used in determining a monetary benefit to Wilkinson that would entitle Lee to receive a fee based thereon, Lee had an obligation to communicate with Wilkinson before withdrawing of the entire amount of the settlement funds from his trust account. The funds should have been retained in the Lee Law Office Trust Account until Wilkinson had approved of the fee Respondent was to receive from his representation of Wilkinson. The Hearing Panel concludes that Respondent violated Rule 1.15(a).”
Regarding Rule 1.15(e), the Panel found:
“If [it] is further alleged the Respondent violated N.D. R. Prof. Conduct 1.15(e) (disputed property), which provides when, in the course of representation, a lawyer is in possession of property in which two or more persons (one of whom may be the lawyer) claim interests, the property shall be kept separate by the lawyer until the dispute is resolved. The lawyer shall promptly distribute all portions of the property as to which the interests are not in dispute.
“The Hearing Panel finds that the Respondent violated this Rule by not holding in trust those settlement funds which he was not entitled to receive. Again, because the terms of his employment were uncertain because the contingent fee was not reduced to writing, Respondent was under an obligation to work out with the client what the fee would be before he paid himself from the settlement proceeds.”
[¶ 33] The Hearing Panel concluded a Rule 1.15(a) violation occurred because “[t]he funds should have been retained in the Lee Law Office Trust Account until Wilkinson had approved of the fee Respondent was to receive from his representation of Wilkinson.” Rule 1.15(a) states the general rule that “[a] lawyer shall hold property of clients or third persons that is in a lawyer’s possession in connection with a representation separate from the lawyer’s own property.” N.D.R. Prof. Conduct 1.15(a).
[¶ 34] The Hearing Panel also found a violation of the narrower and more particular Rule 1.15(e) because Lee did not retain in a trust account settlement funds which were in dispute and which he was not entitled to receive until the fee dispute was resolved. Rule 1.15(e) provides, “When, in the course of representation, a lawyer is in possession of property in which two or more persons (one of whom may be the lawyer) claim interests, the property shall be kept separate by the lawyer until the dispute is resolved.”
[¶ 35] Subsections (a) and (e) of Rule 1.15 require similar — but not identical— lawyer action based on the circumstances. Subsection (a) is the general rule requiring segregation of lawyer and client funds, and requiring placement of client funds in a trust account. See Disciplinary Bd. v. *845Kellington, 2011 ND 241, ¶ 14, 809 N.W.2d 298 (Crothers, J., dissenting) (“ ‘The prohibition against commingling ensures that a lawyer’s creditors will not be able to attach clients’ property.’ ... ‘[T]he prohibition also prevents lawyers from shielding personal assets from their own creditors by hiding funds in client trust accounts.’”) (quotation and citations omitted); In re Varriano, 2010 ND 12, ¶ 2, 777 N.W.2d 852 (imposition of reciprocal discipline for using client trust account to shelter personal funds from the Internal Revenue Service); Disciplinary Bd. v. Overboe, 2009 ND 40, ¶ 6, 763 N.W.2d 776 (deceptive use of trust account to shield personal funds from judgment creditors); In re Edinger, 2005 ND 207, ¶ 2, 706 N.W.2d 790 (imposition of reciprocal discipline for using client trust account as a business and personal account).
[IT 36] Subsection (e) is more specific than subsection (a) and requires placement in a trust account of “property in which two or more persons (one of whom may be the lawyer) claim interests.” N.D.R. Prof. Conduct 1.15(e). The Hearing Panel found violation of both subsections based on the same conduct — -Lee’s failure to separately hold that portion of the settlement money in dispute until the disputed ownership was resolved. Doing so presents two concerns. First, having found a Rule I.15(e) violation, I believe it improper to find a Rule 1.15(a) violation for the same conduct. Disciplinary Bd. v. Wolff, 2010 ND 175, ¶ 34, 788 N.W.2d 594 (Crothers, J., specially concurring) (objecting to “piling on” by finding violation of Rules 1.15(c) and 1.5 based on identical conduct). Second, finding a violation of Rules 1.15(a) and 1.15(e) based on the same conduct fails to respect the different functions of the respective subsections.
[¶ 37] This latter point is not merely an academic distinction. The general rule is that a lawyer’s contingent fee is due when the underlying litigation has been resolved. See, e.g., Cox v. Boggs, 899 So.2d 770, 773 (La.Ct.App.2005) (“The attorney’s right to a contingency fee is not acquired until the claim in the underlying case is reduced to judgment or settlement.”) (citations omitted); Hoover Slovacek LLP v. Walton, 206 S.W.3d 557, 562 (Tex.2006) (Discharged lawyer working under contingent fee contract “is entitled to receive the specified fee only when and to the extent the client receives payment.”) (citation omitted). Here, Wilkinson’s case had been settled. Settlement funds in the underlying lawsuit had been paid by the opposing party and were deposited in Lee’s client trust account. Therefore, at a time not clear from the record (but likely at or near when funds reached the trust account), the underlying case was resolved and everyone apparently agreed Lee was entitled to $14,000 of the $140,000 settlement payment.
[¶ 38] According to the general rule on contingent fees, upon final settlement of the underlying case, $14,000 of the settlement proceeds became Lee’s property and ceased being Wilkinson’s property. As Lee’s property, the funds could not remain in the trust account. See Disciplinary Bd. v. Kellington, 2011 ND 241, ¶ 14, 809 N.W.2d 298 (Crothers, J., dissenting); In re Varriano, 2010 ND 12, ¶ 2, 777 N.W.2d 852; Disciplinary Bd. v. Overboe, 2009 ND 40, ¶ 6, 763 N.W.2d 776; In re Edinger, 2005 ND 207, ¶ 2, 706 N.W.2d 790. And, while Rule 1.15(e) requires deposit of amounts in dispute, once the dispute ends the Rule commands, “The lawyer shall promptly distribute all portions of the property as to which the interests are not in dispute.” Thus, a lawyer is subject to discipline for not placing or leaving disputed funds in a trust account. At the same time, a lawyer is subject to discipline for not promptly disbursing his funds from the trust account once the dispute ends. Be*846cause of these competing duties, disciplinary counsel, respondent’s counsel, the disciplinary board and this Court owe it to practicing lawyers to apply Rule 1.15 with precision.
[¶ 39] Careful application of Rule 1.15 also is required to permit consistent application of Rule 1.5(c). Rule 1.5(c) generally allows use of contingent fee contracts and directs in part:
“Upon conclusion of a contingent fee matter, the lawyer shall provide the client with a written statement stating the outcome of the matter and, if there is a recovery, showing the remittance to the client and the method of its determination, including itemization of expenses.”
N.D.R. Prof. Conduct 1.5(c).
[¶ 40] In Attorney Grievance Comm’n v. Sapero, 400 Md. 461, 929 A.2d 483, 495 (2007), the question was whether the written statement required by Rule 1.5(c) must be provided at the time of actual settlement or at a later date when remittance was made to the client after all contingent and certain expenses had been deducted and the method of calculating the statement was absolutely certain. The Maryland court concluded Rule 1.5(c) is a notice provision designed to keep clients reasonably informed about the status of their case. Id. at 496. The court held, “[T]he contingent fee matter concluded upon the [clients’] acceptance of the settlement agreement and the deposit of the settlement proceeds into [the attorney’s] escrow account.” Id. Therefore, the attorney “should have furnished his clients with a written statement contemporaneously with the settlement of the case even though there were outstanding medical bills that were contested.” Id.
[¶ 41] Reading Rules 1.5(c) and 1.15(e) together demonstrates the need for precise factual determinations about the timing of events controlling ownership of the property involved. Reading these rules together also requires their precise and focused application so that lawyers will better understand what they must do when receiving and distributing contingent fees and so that clients will understand what to expect from their lawyers under the same circumstances.
[¶ 42] Here, the finding of multiple rule violations based on identical conduct and failing to precisely apply Rules 1.15(a) and 1.15(e) are problematic. However, for reasons articulated by the majority, neither of these problems change the result that ethical violations have been proven for which a 60-day suspension is appropriate. I therefore specially concur in the result.
[¶ 43] Daniel J. Crothers